NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

RANDY SMITH,

Plaintiff, Civil Action No. 17-8945 (MAS) (DEA)

v. MEMORANDUM OPINION

ANTARES PHARMA, INC., ef ai.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendants Robert F. Apple, Fred M. Powell,
and Leonard S. Jacob’s (collectively, “Individual Defendants”) and Antares Pharma, Inc.’s
(“Antares” or the “Company”) Motion to Dismiss. (ECF No. 35.) Lead Plaintiff Serghei Lungu
(‘Plaintiff’) opposed (ECF No. 36), and Individual Defendants and Antares (collectively,
“Defendants”) replied (ECF No. 37). The Court has carefully considered the parties’ arguments
and decides the matter without oral argument pursuant to Local Civil Rule 78.1. For the reasons
set forth herein, Defendants’ Motion to Dismiss is granted.

I. BACKGROUND!

This matter is a putative securities class action brought “on behalf of... all persons other

than Defendants who purchased or otherwise acquired Antares common stock between December

21, 2016 and October 12, 2017, both dates inclusive (the “Class Period’)... .~ (Consolidated Am.

 

' For the purpose of deciding the instant motion, the Court accepts ail well-pled factual allegations
as true. See Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008).
Compl. (*CAC”) J 1, ECF No. 34.)? Founded in 1979, “Antares develops, manufactures and
commercializes therapeutic products using its drug delivery systems.” (Ud. J 2, 3.) The product
at issue in this lawsuit—X YOSTED?—is an “auto injector product designed for testosterone
replacement therapy (‘TRT’).” Gd. © 4.) The gravamen of the CAC is that Antares made
“materially false and misleading statements regarding the Company's business, operational and
compliance policies[,]” as related to the Federal Drug Administration (“FDA”) approval process
of XYOSTED. (/d. {J 6-9.)

A. XYOSTED’s FDA Approval Process

In July 2014, Antares began a “Phase 3!) clinical study (QST-13-003) evaluating the
efficacy and safety of testosterone enanthate administered once-weekly by subcutaneous injection
using the QuickShot auto injector in testosterone deficient adult males.”> (/d. § 69.) QST-13-003
included 150 adult males receiving “a starting dose of 75 mg of QST once weekly for six weeks.”
(id. $70.) “On November 3, 2014, Antares announced that the last patient had been enrolled in

QST-13-003[,]” and on “February 25, 2015, Antares announced positive top-line

 

* The instant suit was initiated by Randy Smith on October 23, 2017. (Compl., ECF No. 1.) On
July 27, 2018, pursuant to the Private Securities Litigation Reform Act (“PSLRA”), 15 U.S.C.
§ 78u-4, the Court appointed Plaintiff as Lead Plaintiff and appointed Pomerantz LLP as Lead
Counsel. (Order, ECF No. 22.) On August 8, 2018, the parties stipulated, and the Court ordered,
that Plaintiff would file an amended complaint. (Order, ECF No. 26.) On October 9, 2018,
Plaintiff filed the CAC.

3 XYOSTED is the brand name for QuickShot Testosterone (“QST”). (CAC 81.)

+ A Phase 3 study is one step of the highly regulated process for developing and bringing a new
pharmaceutical product to the market in the United States. Specifically, a Phase 3 study is
“performed after preliminary evidence suggesting effectiveness of the drug has been
obtained....” 21 C.F.R. § 312.21 (c). “Phase 3 studies usually include from several hundred to
several thousand subjects.” {/d.)

> The CAC provides extensive background information on the new drug approval process. The
Court writes primarily for the benefit of the parties and assumes their familiarity with the process.
The Court, accordingly, includes only the information required to decide the instant motion.

2
pharmacokinetic! results that showed that the primary endpoint was achieved in the Company's
QST- 13-003 clinical study.” (Jd. 9{ 71-72.) Between July 2014 and February 2015, Antares
received written recommendations from the FDA that “the Company create a larger safety
database, including approximately 350 [human] subjects exposed to QST with approximately 200
subjects exposed for six months and approximately 100 subjects exposed for a year.” (id.
{4 73-74.) In November 2015, Antares submitted the protocol for QST-15-005 to the FDA. (/d.
475.)

In September 2016, Antares announced the results of QST-15-005. (id { 79.) On
November 9, 2016, Apple—Antares’s CEO, President, and Director—announced that the
Company “had ‘completed the clinical portion of the [P]hase 3 work’ with respect to QST and was
‘targeting a year-end [New Drug Application (*NDA”)] submission.”” (/d. § 80.) On December
21, 2016, Antares announced that it had submitted an NDA for QST to the FDA. (/d. 9.119.) On
February 27, 2017, Antares announced that the FDA had accepted Antares’s NDA for QST. (de.
q 122.)

On October 12, 2017, Antares issued a press release stating that it had received
correspondence from the FDA “stating that, as part of [the FDA’*s] ongoing review of the
Company’s [NDA] for XYOSTED™ (testosterone enanthate) injection, [the FDA had] identified
deficiencies that preclude the continuation of the discussion of labeling and postmarketing
requirements/commitments at this time.” (/d. ] 157.) The press release further indicated that “[t]he
letter does not specify the deficiencies identified by the FDA[,] and there has been no further

clarification of the deficiencies by the FDA at this time.” (/d.) On October 20, 2017, Antares

 

6 “Pharmacokinetics (‘PK*) refers to the activity of drugs in the body over a period of time,
including the processes by which drugs are absorbed, distributed in the body, localized in the
tissues, and excreted.” (/d. at 19 n.11.)
 

issued a press release stating that it had received a Complete Response Letter (“CRL”)’ from the
FDA regarding XYOSTED. (/d. 7159.) The press release indicated that the FDA could not
approve the QST NDA and had identified “two deficiencies related to clinical data.” (de.
(emphasis omitted).) Based on QST’s clinical trial results, the “FDA [was] concerned that
XYOSTED™ could cause a clinically meaningful increase in blood pressure[, and the FDA]...
raised a concern regarding the occurrence of depression and suicidality.” (/d, (emphasis omitted).)

On April 5, 2018, Antares announced that the FDA had acknowledged Antares’s response
to the CRL. (/d. ¥ 161.) On October |, 2018, Antares announced that the FDA had approved
XYOSTED with a black box warning.* (/d, 4 162.) The FDA's approval also required a
“WARNINGS AND PRECAUTIONS” section. (/d. { 163.)

B. What Antares Knew About XYOSTED

FDA Regulatory Pathway 505(b)(2) permits the FDA, and by extension sponsors, to rely
upon data developed by parties other than the applicant when approving an NDA. (/d. 750.) The
505(b)(2) process allows sponsors to avoid the expense and time involved with numerous clinica!
trials and sponsors can receive an expedited review of their NDA, (/d. 9 53.) The data that the
sponsor relies upon must be acceptable to the FDA, and the sponsor must “build a bridge” between
the product it is seeking approval for and the available data it is relying upon. (See id. J 54.)

Antares developed XYOSTED using the 505(b){2) regulatory pathway. (/d { 83.)

Plaintiff alleges that because of the structure of XYOSTED’s clinical trials, a comparison between

 

7 The FDA does not make CRLs public at the time they are issued. (CAC 448.) Thus, the market
is dependent on the recipient to publish accurate information regarding a CRL. (/d.)

® Black box warnings inform consumers and healthcare providers of “serious and sometimes
life-threatening adverse drug reactions” and are “the strictest labeling requirements that the FDA
can mandate for prescription drugs.” (Je. { 165.)

4
XYOSTED and other TRTs “would prove highly relevant with respect to the XYOSTED NDA.”
(id.)

While developing XYOSTED, Antares was aware that XYOSTED’s NDA faced “serious
risks in regards to (a) the instance of suicide; and (b) the clinically meaningful increase noted in
blood pressure.” (/d. { 84.) Regarding suicide, no TRT approved by the FDA in the last decade
“recorded a case of completed suicide in the treatment arm of any phase’s trial.” (dd. J] 86.)
Plaintiff alleges that the total number of suicides during XYOSTED’s clinical trial was “two or
three,” instead of the one suicide that was reported to the FDA. (/d. { 90 (emphasis omitted).} As
to the increase in blood pressure, “X YOSTED’s pivotal trial showed a clear tendency towards a
high risk of hypertension.” (/d. 4 91.) Specifically, 12.7% of individuals in QST-13-003 and
2.26% of individuals in QST-15-005 experienced hypertension. (/d. 492.) In comparison, in the
last six clinical trials for TRTs approved by the FDA, “4.05% of individuals experienced such an
adverse event....” Ud. 993.)

Plaintiff relies, in part, on the statements of a Confidential Witness ('CW1”). (See id.
4 98-118.) CWI was employed by Antares from November 2013 through January 2017 as the
Senior Vice President of Pharmaceutical Development. (/d. § 98.) He “oversaw the non-clinical
aspect of developing Antares’s future product pipeline.” (/d. 7 102.) Antares held biweekly?
meetings that included CWI, Apple, Powell, Jaffe, Steven Knapp, and Rajesh Thaker. (ed. § 109.)
The clinical trial results for XYOSTED were discussed during these meetings, and Jaffe presented
non-finalized clinical study reports. (/d. fj 110-11.) During these meetings, “Jaffe reported that
some patients showed an elevation of blood pressure.” (/d. § 112.) At some point in time during

the XYOSTED clinical trials, “there were also updates that two or three suicides occurred and

 

° Plaintiff asserts that the meetings were “usually biweekly,” but the Court cannot discern whether
Plaintiff means the meetings occurred twice a week or once every two weeks.

5
were being investigated.” (/d. {113 (emphasis omitted).) Per CW1, “Apple and Jaffe[] attempted
to justify the adverse events or advance the view that they were not drug related.” (dd. 7 114.)
From internal discussions at Antares, CW 1 learned of Jacob's reaction to the adverse events. (See
id. FJ 117-18.)

Cc. Plaintiff's Claims

Plaintiff brings this putative class action against Defendants asserting two Counts. Count
One, brought against all Defendants, alleges that Defendants violated Section 10(b) of the
Securities Exchange Act of 1934 (the “Exchange Act’) by, inter alia, making a series of materially
false and misleading statements. (Ud. ff] 179-80.) Count Two, brought against Individual
Defendants, alleges that pursuant to Section 20(a) of the Exchange Act, Individual Defendants are
liable as “controlling persons.” (/d. ff] 188-93.)

D. Defendants’ False and Misleading Statements

Plaintiff alleges that during the Class Period, Defendants made numerous materially false
and misleading statements in violation of the Exchange Act. On December 21, 2016, Antares
announced the submission of the QST NDA to the FDA through a press release entitled “Antares
Pharma Announces Submission of [NDA] for [QST]” (the “December 21 Press Release”). (a.
q 119.) On February 27, 2017, Antares announced, via press release, the FDA’s acceptance of the
QST NDA (the “February 27 Press Release”). (/d. § 122.)

On March I4, 2017, during an Antares conference call (the “Q4 2016 Call”), Apple
allegedly made several materially false and misleading statements including:

Assuming approval fof OST}, that will mean a late 2017 or early
2018 launch... . Assuming FDA approval, we plan to begin hiring
representatives in the fourth quarter of this year in order to
successfully launch QST. We've already begun discussions with
third[-]party payers to determine pricing and formulary positioning,
and key opinion leaders in neurology and endocrinology have
expressed enthusiasm for the product given the strong PK data and
safety profile... . We believe QST has the opportunity to be a

6
first-line therapy for treating testosterone deficiency, due to what
we believe is potentially best-in-class PK data and patient
compliance. We also believe that we can capture share front both
the injectable and topical segments of the market, based on our
product profile as well as appropriate pricing relative to the market
leaders. Turning now to slide 11. You'll see how impressive the
PK data was front the 52-week study.

(id. §§ 124-25.)'° During an exchange with an analyst, Apple stated:

[A] patient will be [potentially available to use] QST very quickly
and so — but all of our marketing plans, all of our forecasts
internally[,] assume that a patient will have to use a generic — some
form of generic testosterone [— before the patient] get[s] to us. But
again, | think that we have a very strong value proposition for both
the patient and physician with our PK data and the compliance data,
and so forth, that we don’t anticipate that being a major barrier for
us for QST.

(/d. { 126 (emphasis omitted).) On the same day as the Q4 2016 Call, Antares filed its Form 10-K
(the “2016 10-K”) with the Securities Exchange Commission (“SEC”). (/d. J 128.)

On April 3, 2017, Antares issued a press release regarding a poster about QST that would
be displayed at an industry event (the “April 3 Press Release”). (/d. 133.) The April 3 Press
Release discussed QST’s clinical trial results and included the following statements:

According to the investigators, QST was found to be safe, well
tolerated and virtually pain free... . Serious adverse events
[(“SAEs”)] reported included one case each of worsening
depression, vertigo and suicide. All of the [SAEs] were not
considered to be related to [QST] by the investigators, however the
Company determined that the case of suicide could not be ruled out
as potentially being related to [QST].

(/d. | 133 (emphasis omitted).)

 

'0 The CAC contains bold and italic formatting in some, but not all, of the statements that Plaintiff
alleges are actionable under the Exchange Act. In instances where the Court recounts allegedly
actionable statements with additional language for context, the Court recreates this formatting. In
instances where the Court recounts only the allegedly actionable language, the Court omits the
bold and italic formatting.
On May 9, 2017, Antares issued a press release entitled “Antares Pharma Reports First
Quarter 2017 Operating And Financial Results” (the “May 9 Press Release”). (/d. ¥ 136.) On the
same day, Antares filed a Form 10-Q with the SEC (the “QI 2017 10-Q”). Gd. ¥ 141.) Also on
May 9, 2017, Antares held a conference call (the “Q1 2017 Call”). (/d. § 138.) During a portion
of the QI 2017 Call regarding the status of the FDA’s review of the XYOSTED NDA, Apple
stated that there was “nothing unusual at this point in any regards.” (/¢. 7 139 (emphasis omitted).)

On August 8, 2017, Antares held a conference call (the “Q2 2017 Call”) during which
Apple stated that Antares “will be targeting neurologists, primary care physicians and
endocrinologists who are currently high prescribers of testosterone products.” (de. 7 145 (emphasis

omitted).) Apple also stated:

] think XYOSTED has a lot of benefits for both the patient and
physician that — we're not asking the physician to do anything
different, we're just — we believe we're just giving them a product
that’s the best in class. We believe that we’re giving them the best
way to administer testosterone. ... So we think that with the home
— self-administration at home, painless administration for the
patients, steady PK, all those product features bode well for the
adoption at the doctor level... .

(/d. J 148 (emphasis omitted).) In exchanges with two different analysts, Apple stated:

We believe that even though X YOSTED is, in our opinion, [a] better
product[] from — potentially for patients from a compliance and a
PK profile and so forth, we intend to actually price it lower than the
[other] brands. And the reason is we want to make sure we gain
good access for the patients and for the physicians. ... But we think
the net selling price for the company and for the patient will still be
a very good value for us and a good value for the patient.... | think
that our product, we believe, is a first line product. So anyone who
is diagnosed with testosterone deficiency, we believe, is the perfect
candidate for XYOSTED. ... So, I think that there isn’t any
particular patient population that has testosterone deficiency that
we're excluding or that we think is a better candidate. ... And then
when they're down for the end of their time, they*re typically below
the normal range and can feel depressed and really need for a next
dose. ... And we think that — we believe that will benefit the patient
as well. So, overall, it’s the whole market. Of those 6 million
prescriptions, we believe that our product is appropriate in both the
gel[] and the injectable market.

(/d. Jf 150-51.) On the same day as the Q2 2017 Call, Antares filed a Form 10-Q with the SEC
(the “Q2 2017 10-Q"). (id. § 153.)

In sum, Plaintiff alleges that Defendants made ten statements!' that are actionable under
the Exchange Act because they were materially false and misleading. Plaintiff alleges that those
ten statements were materially false and misleading because, inter alia:

(i) the risk of suicide with XYOSTED was far greater than with any
other currently marketed TRT; (ii) multiple suicides had occurred
during the QST clinical studies, as opposed to the single instance
disclosed to investors; (iii) X YOSTED’s pivotal trial showed a clear
tendency towards a high risk of hypertension; (iv) Antares had
provided insufficient data to the FDA in connection with its NDA

for XYOSTED;; [and] (v). . . . Antares had overstated the approval
prospects for XYOSTED....

(See id. Jf 121, 123, 127, 132, 135, 137, 140, 144, 152, 156; see also id. J] 123, 127, 137, 140,
152 (alleging other statements were materially false and misleading for other reasons).) Plaintiff
also alleges that the 2016 10-K; the QI 2017 10-Q; and the Q2 2017 10-Q contained certifications
pursuant to the Sarbanes-Oxley Act and the certifications were false. (dd. 9 132, 144, 156.)
Plaintiff avers that the same three documents were false because “suicide and hypertension were
not merely part of an array of adverse events present among study participants, but were the two
most serious adverse events flagged internally” by Antares. (/d.)
I. LEGAL STANDARDS

A district court must conduct a three-part analysis when considering a motion to dismiss
pursuant to Federal Rule of Civil Procedure 12(b)(6). See Malleus v. George, 641 F.3d 560, 563

(3d Cir. 2011). The Court must take note of the elements a plaintiff must plead to state a claim;

 

'! The ten statements are: (1) the December 21 Press Release; (2) the February 27 Press Release:
(3) the Q4 2016 Call; (4) the 2016 10-K; (5) the April 3 Press Release; (6) the May 9 Press Release;
(7) the Q1 2017 Call; (8) the QI 2017 10-Q: (9) the Q2 2017 Call; and (10) the Q2 2017 10-Q.

9
review the complaint to strike conclusory allegations; and accept as true all of the plaintiff's
well-pled factual allegations while “constru[ing] the complaint in the light most favorable to the
plaintiff.” Ja; Fowler vy, UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation omitted),
The Court “must then determine whether the facts alleged in the complaint are sufficient to show
that the plaintiff has a ‘plausible claim for reltef."” Fowler, 578 F.3d at 211 (quoting Ashcroft v.
Iqbal, 556 U.S. 662, 679 (2009)). A facially plausible claim “allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” /d. at 210 (quoting
igbal, 556 U.S. at 678).

A. Section 10(b) Claims

Section 10(b) of the Exchange Act makes it “unlawful for any person... [t]o use or employ,
in connection with the purchase or sale of any security registered on a national securities
exchange... any manipulative or deceptive device or contrivance in contravention of such rules
and regulations as the [SEC] may prescribe ... .” 15 U.S.C. § 78j(b). The SEC implemented this
prohibition by declaring it “unlawful for any person .. . [t]o make any untrue statement of a
material fact or to omit to state a material fact necessary in order to make the statements made, in
the light of the circumstances under which they were made, not misleading....” 17 C.F.R.
§ 240.10b-5(b) (*Rule 10b-5”), The Supreme Court has implied a private right of action from the
text and purpose of Section 10(b). Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308,318
(2007) (“[T]his Court has implied from the statute’s text and purpose . . . a right of action to
purchasers or sellers of securities injured by its violation.”).

To survive a motion to dismiss, a plaintiff bringing an action under Section 10(b) and Rule
10b-5 must plead: “(1) a material misrepresentation or omission by the defendant: (2) scienter;
(3) a connection between the misrepresentation or omission and the purchase or sale of a security;

(4) reliance upon the misrepresentation or omission; (5) economic loss; and (6) loss causation.”

10
Matrixx Initiatives, Inc, y. Siracusano, 563 U.S. 27, 37-38 (011) (quoting Stoneridge Inv.
Partners, ELC v. Sci.-Atl., Inc., 552 U.S. 148, 157 (2008)).

B. Pleading Standards

The PSLRA requires plaintiffs bringing Section [0(b) claims “to allege facts giving rise to
a ‘strong inference’ of scienter, which ‘must be more than merely plausible or reasonable—it must
be cogent and at least as compelling as any opposing inference of nonfraudulent intent.’” City of
Edinburgh Council v. Pfizer, Inc., 754 F.3d 159, 176 (3d. Cir. 2014) (quoting Teflabs, 551 U.S. at
314). This heightened pleading standard alters the Court's analytical approach when considering
a Rule 12(b)(6) motion to dismiss. See Tellabs, 551 U.S. at 322-24. The first step—“accept[ing]
all factual allegations in the complaint as true”’—is unchanged from the normal analysis. /d. at
322. Next, the Court “must consider the complaint in its entirety” and the usual sources and
documents the Court would normally consider. /d. At this step, “[t]he inquiry ... is whether ail
of the facts alleged, taken collectively, give rise to a strong inference of sctenter, not whether any
individual allegation, scrutinized in isolation, meets that standard.” Jd. at 322-23 (citation omitted)
(emphasis in original}. At the third step, the Court must “determin[e] whether the pleaded facts
give rise to a ‘strong’ inference of scienter,” and “take into account plausible opposing
inferences ....” fd. at 323.

“The strength of an inference cannot be decided in a vacuum.” /d. Instead, “[t]he inquiry
is inherently comparative ....” /d. The Court “must consider plausible, nonculpable explanations
for the defendant’s conduct, as well as inferences favoring the plaintiff.” fd. at 324. While the
inference “need not be irrefutable, i.¢,, of the ‘smoking-gun’ genre, .... the inference of scienter
must be more than merely ‘reasonable’ or *permissible’—it must be cogent and compelling, thus[,]

strong in light of other explanations.” /d. (citations omitted).
Cc. Section 20(a) Claims

To survive a motion to dismiss, a plaintiff bringing an action under Section 20(a) must
plead: “(1) an underlying primary violation by a controlled person or entity; (2) that [the
defendants] exercised control over the primary violator; and (3) that the [d]efendants, as
‘controlling persons,’ were in some meaningful sense culpable participants in the fraud.” Wilson
v. Bernstock, 195 F. Supp. 2d 619, 642 (D.N.J. 2002). “Liability under Section 20(a) is predicated
upon an independent violation of [the Exchange Act] or the rules or regulations thereunder.” Je.
(internal quotation marks omitted) (quoting /a re Party City Sec. Litig., 147 F. Supp. 2d 282, 317
(D.N.J. 2001)).
Hil. DISCUSSION

Defendants move pursuant to Federal Rule of Civil Procedure 12(b)(6) arguing that
Plaintiff failed to plead essential elements of both claims. (See generally Defs.. Moving Br., ECF
No. 35-1.) Defendants argue that Plaintiff's Section [O(b) claim fails because Plaintiff failed to
allege: (1) a material misrepresentation or omission; (2) scienter; and (3) loss causation. (See id.
10-38.) Defendants further argue that Plaintiff's Section 20(a) claim fails because: (1) Plaintiff
has not plead a primary violation of the Exchange Act; (2) Plaintiff has not alleged facts showing
that each Defendant was a “controlling person” within the meaning of Exchange Act; and
(3) Plaintiff did not plead “culpable participation” by each Defendant. (/d. at 39-40.)

Defendants’ motion includes 39 exhibits consisting of various SEC filings, press releases,
and conference call transcripts. (See Exs. 1-39; ECF Nos. 35-3 to 35-41.) Plaintiff argues that
two-thirds of the documents Defendants attach to their motion are not cited in the CAC and are
not integral to, or explicitly relied upon, by Plaintiff. (P1.°s Opp'n Br. 18-19, ECF No. 36.) Thus,
Plaintiff argues that Defendants are advancing a “factual counter-narrative™ that is inappropriate

on a motion to dismiss. (Ud. at 19.)
The parties’ briefs also raise an issue regarding whether Plaintiff's allegations about, and
based on CW1, are sufficient. Specificaly, Defendants argue that the allegations attributed to
CW1 are insufficient because the CAC fails to allege when and how CW1 had access to certain
information. (Defs.” Moving Br. 28.) Defendants further argue that the allegations in the CAC
are insufficient for an inference of scienter to be based on allegations attributed to CWI. (/d. at
30.) Plaintiff opposes, arguing that CW1’s allegations are sufficiently particularized and meet the
PSLRA’s pleading standard. (Pl.’s Opp’n Br. 32.)

Because “[t]he PSLRA imposes a particularity requirement on all allegations, whether they
are offered in support ofa statement’s falsity or of a defendant's sctenter[,]” the Court must assess
CW1’s allegations before turning to Defendants’ other arguments. /nstitutional Inv’rs Grp. v.
Avaya, Inc., 564 F.3d 242, 263 (3d Cir. 2009). The Court, therefore, first addresses the two
threshold issues discussed above and then turns to Defendants’ substantive arguments.

A. The Court May Consider a Limited Set of Defendants’ Exhibits

When deciding a motion to dismiss, the Court “generally consider[s] only the allegations
contained in the complaint, exhibits attached to the complaint and matters of public record.”
Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014). An exception to this general rule is that the
Court may consider “a document integral to or explicitly relied upon in the complaint,” without
converting the motion to dismiss into a motion for summary judgment. Jn re Burlingion Coat
Factory Sec. Litig., \14 F.3d 1410, 1426 (3d Cir. 1997) (citation omitted) (emphasis in original).
The critical question is “whether the claims in the complaint are ‘based’ on an extrinsic document
and not merely whether the extrinsic document was explicitly cited.” Scfmidt, 770 F.3d at 249
(citation omitted).

The Court may also consider “items subject to judicial notice, matters of public record,

orders, [and] items appearing in the record of the case.” Buck v. Hampton Twp. Sch. Dist., 452

13
F.3d 256, 260 (3d Cir. 2006) (citation omitted). Items such as SEC filings “are matters of public
record of which the court can take judicial notice.” Schmidt, 770 F.3d at 249, Federal Rule of
Evidence 201(b)(2) provides: “The [C]ourt may judicially notice a fact that is not subject to
reasonable dispute because it... can be accurately and readily determined from sources whose
accuracy cannot reasonably be questioned.” So long as Federal Rule of Evidence 201(b)(2) is
satisfied, the Court may take judicial notice of opening and closing stock prices on the New York
Stock Exchange. See /eradi v. Mylan Labs., Inc., 230 F.3d 594, 600 n.3 (3d Cir. 2000),

Plaintiff argues that the Court should disregard “[E]xhibits 1-9, 11-14, 18, 20-24, 27-30,
35, and 38-39,” and that if the Court does consider these exhibits, Defendants” motion should be
converted to a summary judgment motion and Plaintiff afforded discovery. (Pl.’s Opp’n Br. 19.)
The Court agrees in part and disagrees in part.

Under the current circumstances, Federal Rule of Evidence 201 (c)(2) requires the Court to
take judicia! notice of Exhibits 1-2, 5-9, 11-14, 20-24, 27, 29, 30, and 35 (the “SEC Filing
Exhibits”) because: (1) they are SEC filings; and (2) Defendants requested that the Court take
judicial notice of these filings. (Defs.” Reply Br. 2 n.3 (stating “Defendants hereby request judicial
notice of SEC [filings and stock prices.”); Fed. R. Evid. 201(c)(2) (stating “the [C]ourt mist take
judicial notice if a party requests and the [C]ourt is supplied with the necessary information.”)
(emphasis added).)} Plaintiff does not argue that the SEC Filing Exhibits are subject to reasonable
dispute or question their authenticity. Moreover, the Court finds no basis for a reasonable dispute
over the authenticity of the SEC Filing Exhibits. The Court, accordingly, takes judicial notice of
the SEC Filing Exhibits.

Exhibits 3, 4, and 28 are Antares press releases dated March 16, 2016; September 22, 2016;
and February 27, 2017, respectively, and require deeper analysis. A March 16, 2016 press release

is neither integral to, nor relied upon, in the CAC. Plaintiff, on the other hand, relies upon a

l4
September 2016 announcement of the results of QST-15-005 and that information is contained in
the September 22, 2016 press release. (Compare CAC 4 79, with Ex. 4, ECF No. 35-6.) Similarly,
Plaintiff explicitly relies upon Exhibit 28 because it is the February 27 Press Release containing
what Plaintiff alleges to be materially false and misleading statements. (Compare CAC ¥ 122,
with Ex. 28, ECF No. 35-30.) The Court, accordingly, will disregard Exhibit 3, and will consider
Exhibits 4 and 28.

Exhibit 18 is purportedly a listing of Antares’s historical stock data, sourced from a Yahoo!
Finance webpage, that lists Open and Close prices on an approximately daily basts from
October }1, 2017 through November 8, 2017. (See Ex. 18, ECF No. 35-20.) Plaintiff objects to
the Court's consideration of Exhibit 18 because it is unauthenticated and is not cited in, or integral
to, the CAC. (PI.’s Opp’n Br. 20.) Plaintiff argues that Exhibit 18 was submitted for the purpose
of injecting new facts contrary to the facts of the CAC. (/d.) Defendants argue that the Court can
take judicial notice of stock prices because they are not subject to reasonable dispute. (Defs.’
Reply Br. 3.)

The Court cannot consider Exhibit 18. As Plaintiff argues, Exhibit 18 ts attorney work
product, not “a table of historical prices compiled by a reliable financial news service.” Jn re
Intelligroup Sec. Litig., 468 F. Supp. 2d 670, 679 (D.N.J. 2006). Thus, Exhibit 18 requires
authentication, and it has not been authenticated. Victaulic Co. v. Tieman, 499 F.3d 227, 236 (3d
Cir. 2007), as amended (Nov. 20, 2007) (“First, we require that evidence be authenticated before
it can be admitted.”); Fed. R. Evid. 901{a). The Court notes that the website URL provided by
Defendants does not lead directly to a table of stock prices. Instead, the website visitor must enter
a date range for the website to return a table. This required manipulation further suggests that
Exhibit 18 must be authenticated before the Court may consider it. The Court, therefore, does not

consider Exhibit 18.
B. The Court Must Discount Allegations Based on CW1’s Statements

“[W]here plaintiffs rely on confidential personal sources but also on other facts, they need
not name their sources as long as the latter facts provide an adequate basis for believing that the
defendants’ statements were false.” Cal. Pub. Emps.’' Ret. Sys. v. Chubb Corp., 394 F.3d 126, 146
(3d Cir. 2004) (quoting Novak v. Kasaks, 216 F.3d 300, 314 (2d Cir. 2000)). The Court evaluates
a confidential witness’s allegations by considering “detai![s] provided by the confidential source[],
the source[’s] basis of knowledge, the reliability of the source[], the corroborative nature of other
facts alleged, including from other sources, the coherence and plausibility of the allegations, and
similar indicia.” Avaya, 564 F.3d at 263 (quoting Chubb, 394 F.3d at 147). “If anonymous source
allegations are found wanting with respect to these criteria, then [the court] must discount them
steeply.” fd. As the Supreme Court stated, “omissions and ambiguities count against inferring
scienter, for plaintiffs must “state with particularity facts giving rise to a strong inference that the
defendant acted with the required state of mind.” Teélabs, 551 U.S. at 326 (quoting 15 U.S.C.
§ 78u-4(b){2)).

Here, Plaintiff's allegations regarding CW1 are mixed on the Chubé test. The source of
CWl's knowledge appears to be his personal experience while working at Antares and his
attendance at certain meetings during which XYOSTED's clinical trial results were discussed.
CW 1's knowledge also relies on statements made by others during these meetings because his role
was limited to “the non-clinical aspect of developing Antares’s future product pipeline.” (CAC
§ 102.)

The Court has a limited basis from which to assess the reliability of CW1°s allegations
because they are presented to the Court in the CAC as interpreted by counsel, not separately
presented in an affidavit, certification, or witness statement. CW1's position at Antares suggests

that he would have attended the meetings and been part of the discussions that Plaintiff describes.

16
Certain portions of CW 1's allegations rely on statements made by others. To the extent Plaintiff
does not identify the maker of those statements, the Court has very little basis from which to assess
the reliability of those statements.

Plaintiff offers corroboration for some of CW1's allegations. Specifically, CW1’s
allegations regarding discussions of hypertension during the clinical studies are confirmed by
Antares’s October 12, 2017 press release and the labeling requirements the FDA imposed on
XYOSTED. Plaintiff, however, offers no corroboration of CWI’s allegation that two or three
suicides occurred during the clinical trials, The October 12, 2017 press release and X YOSTED’s
ultimate labeling requirements do not corroborate the allegations of multiple suicides because they
do not identify the number of suicides that occurred during the clinical trials or the number of
suicides reported to the FDA. The lack of corroboration of this allegation is stark considering one
of Plaintiff's primary themes is that Antares underreported the number of suicides to the FDA and
made materially false and misleading statements regarding this topic.

Further undermining Plaintiff's reliance on C W I's statements is the lack of particularity of
CW's allegations. Specifically, CW1 fails to identify the who, what, when, where, and how of
some of the sources of his information. See Jn re Galena Biopharma, Inc. Sec. Litig., 336 F. Supp.
3d 378, 388 (D.N.J. 2018) (stating that plaintiffs must specify “the sources of information with
particularity, including the who, what, when, where and how of the sources, as well as the who,
what, when, where, and how of the information conveyed by those sources”), While the Court can
infer that the meetings CW 1 describes occurred between July 2014, the beginning of QST-13-003,
and September 2016, the end of QST-15-005, Plaintiff's allegations are ambiguous about when
during this 26-month period these discussions occurred. Plaintiff alleges that discussions of the
incidents of suicide occurred “early in XYOSTED study,” but given the length of said study, this

ts insufficient. (CAC ¥ 112.)
CW 1 and Plaintiff aver that Jaffe “reported that some patients showed an elevation of blood
pressure[,]” but that particular allegation stands in contrast to the ambiguous allegation that, at
some point in time, there were updates regarding two or three suicides. (Compare CAC § 112,
with CAC §§f 112-3.) CW alleges that when adverse incidents were discussed during these
executive meetings, Powell and Jaffe participated in these discussions and “attempted to justify
the adverse events or advance the view that they were not drug related.” (/d. | 114.) This
allegation is insufficient because it neither states when these discussions were held nor identifies
how many of these discussions were held (e.g. how ofien these adverse events were topics of
conversation).'* Because Plaintiff relies on CW's allegations to show that Defendants’
statements were materially false and misleading as well as in support of Plaintiff's scienter
allegations, the ambiguity of CW1’s allegations is significant in light of the PSLRA’s high
standard. The Court, therefore, must steeply discount CW1's allegations. Avaya, 564 F.3d at 263
n.33 (stating “confidential witness allegations may score highly on the Chubé test yet fail either to
establish the falsity of a statement, or to give rise to a strong inference of scienter. Nonetheless,
for analytical purposes, it is important to distinguish deficiencies relating to the content of
allegations from those relating to their form. The C/bd test addresses only the latter issue.”).

Cc. Plaintiff Failed to Plead Certain Statements with Particularity

Defendants argue that Plaintiff failed to identify the actionable statements with the requisite
specificity. (Defs.” Moving Br. 10-12.) Defendants insist that “rather than identifying specific
statements, Plaintiff block-quotes vast swaths of public disclosures, . . . and then summarily

concludes that “the statements referenced* were “false and/or misleading’... .” (/d. at 11 (internal

 

'2 As an example of the problems arising from Plaintiff's lack of particularity, if the meetings
occurred every two weeks during the 26-month period, then approximately 52 meetings occurred.
Plaintiff has failed to identify during which of these 52 meetings these discussions occurred.

18
citations omitted).) Plaintiff opposes, arguing that because Defendants could “respond to the
[CAC’s] falsity allegations, in detail, throughout their brief,” Defendants “cannot . . . argue that
the [CAC] is insufficiently clear as to why their statements are alleged to be false.” (PI.°s Opp’n
Br. 22.) Plaintiff avers that he “put Defendants on notice of the Complaint’s allegations” and
“those allegations [are] sufficient under [Federal Rule of Civil Procedure] 9(b).” (/d. at 22-23.)
Plaintiff notes that the statements at issue in the CAC “are bolded for emphasis” or identified in
the following paragraph. (/d. at 23 n.15.) As explained below, the Court agrees with Defendants,

Paragraph 119 of the CAC is preceded by a line that reads “Materially False and Misleading
Statements Issued During the Class Period” and is followed by 37 paragraphs detailing 10
statements Plaintiff alleges were materially false and misleading. (See CAC §§ 119-57.) While
Plaintiff formats portions of certain statements to emphasize particular sentences and phrases (see
e.g., id. §§ 125, 133, 151), other statements are not similarly formatted (see e.g., id. JJ 119, 128,
153).

The PSLRA requires plaintiffs to “specify each statement alleged to have been
misleading... .” 15 U.S.C. § 78u-4(b)(1)(b}. The PSLRA does not explicitly require Plaintiff to
adopt the formatting that Plaintiff employed in certain instances, but such formatting greatly assists
the Court when it must conduct the required analysis. The lack of such formatting requires the
Court to guess which portion, or portions, of the lengthy statements Plaintiff believes to be
actionable. For example, the first four sentences of the December 21 Press Release read as follows:

“The submission of the QST [NDA] represents yet another
significant accomplishment for the Company in 2016. It is the first
product designed for subcutaneous delivery of testosterone through
a fine gauge needle in patients diagnosed with hypogonadism,” said
Robert F. Apple, President and Chief Executive Officer. “We
believe QST could be an excellent treatment option for men with
hypogonadism. In addition to virtually eliminating the risk of

transference that exists with topical gel products and the
uncomfortable deep intramuscular administration associated with

19
current injectable therapies, the study data demonstrated that the
QuickShot auto injector can provide patients with physiologically
normal and steady levels of testosterone over the course of therapy.”

(CAC 7 119.) Plaintiff failed to indicate whether anything in this portion of the December 21 Press
Release is actionable, or whether the statements that follow this passage are the actionable
Statements. This ambiguity runs afoul of the PSLRA’s particularity requirements and
inappropriately shifts Plaintiff's burden to the Court. Jn re Wilmington Tr. See. Litig., 852 F. Supp.
2d 477, 490 (D. Del. 2012) (“Until plaintiffs specifically identify the statements on which they
would like to proceed and the reasons why these statements are false or misleading, neither the
defendants nor the court can address these allegations with the degree of particularity required by
the PSLRA.”).'"? The CAC’s allegations with respect to the following statements do not comply
with the PSLRA: the December 21 Press Release, the February 27 Press Release; the 2016 10-K;
the May 9 Press Release; the QI 2017 10-Q; and the Q2 2017 10-Q.

Defendants also argue that Plaintiff failed to plead with particularity in regards to “the
reasons why any particular statement was misleading.” (Defs.. Moving Br. 11.) Defendants
further argue that Plaintiff repeats the “same six phrases[,]” but “fails to tie these conclusions to
specific statements made by Antares, [and fails to] explain ‘the reasons why’ those (unidentified)
statements were misleading, as required by the PSLRA.” (/d. at 11-12 (citations omitted).)

Plaintiff's Opposition Brief does not address Defendants’ contention. The Court agrees with

 

'3 While Plaintiff argues that his burden has been satisfied because Defendants were able to
respond to the CAC, Defendants’ ability to file a motion to dismiss does not obviate Plaintiff's
obligation to comply with the pleading requirements of the PSLRA, which serve a different
purpose than the requirements of Federal Rule of Civil Rule Procedure 9(b). “Private securities
fraud actions . . . if not adequately contained, can be employed abusively to impose substantial
costs on companies and individuals whose conduct conforms to the law. ... As a check against
abusive litigation by private parties, Congress enacted the [PSLRAJ].” Tellabs, 551 U.S. at 313
(citations omitted).

20
Defendants and finds that Plaintiff failed to sufficiently plead why the alleged misstatements are
actionable.

The PSLRA requires Plaintiff to specify “the reason or reasons why [a] statement is
misleading ....” 15 U.S.C. § 78u-4(b)(1)(b). After each paragraph identifying the actionable
statement, the CAC includes a paragraph repeating the same conclusory statements and adding
other conclusions for certain statements. (See CAC 9@ 121, 123, 127, 132, 135, 137, 140, 144,
152, 156.) Here, Plaintiff's pleading fails because Plaintiff does not relate Defendants’ statements
to specific reasons why the statements were false or misleading. The CAC is not “puzzle pleading”
but it also does not satisfy the PSLRA’s particularity requirement by repeating the same five
allegations ten times without ever explaining why those allegations, or other allegations, show that
the statements were false.

IV. CONCLUSION

For the reasons set forth above, the Court finds that the CAC fails to meet the PSLRA’s
particularity requirements. Defendants advance several additional arguments regarding scienter,
whether the statements are actionable under the Exchange Act, and a lack of loss causation. The
Court, however, does not reach the merits of those arguments at this juncture because Plaintiff may
be able to address some of the deficiencies in the CAC in an amended complaint. The Court,
accordingly, finds good cause to allow Plaintiff to amend the CAC,

An order consistent with this Memorandum Opinion will be entered.

s/Michael A. Shipp

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
